Title: James H. Hooe to Thomas Jefferson, 4 May 1810
From: Hooe, James H.
To: Jefferson, Thomas


          
            Sir,
            Alexandria 
                     May 4. 1810.
          
            I recd a Letter some weeks ago fm Mr Wm Jarvis of Lisbon, in wch he advised me of his having shiped to my address by the Ship Diana, Capt Lewis, for this Port, some Merino Sheep, a pair of which were intended for the President, and a pair for you.
          I have now the honor & Satisfaction to advise that the Ship has arrived in this River after a long passage, and she is now grounded about ten miles below; but will I hope be gotten off very soon.
          I have just seen the Captain who states that all the Sheep are safe except one Ewe;—of course there will be a pair for yr Self &  
                     and a pair for Mr Madison.
          I have this day advised the President of the Diana’s arrival, as I have now the honor to advise you.—and shoud he not give directions with respect to the pair of Sheep intended for you, I shall
			 have them well taken care of ’till your
			 Instructions arrive, to fulfill which will give me great pleasure.It gives me great pleasure to announce to you the arrival of these valuable Animals amongst us, being well aware of the importance, which you, as well as every friend to our 
                  Council Country, will attach to it.—Mr Jarvis has sent me Seven Rams and two Ewes, between (besides the two pair intended for the President & yourself), which will be for Sale.—I shall advertise them by his direction, in Virginia Maryland & Pennsa—But I shoud be sorry Indeed, if the Breeders of our own State shoud not avail themselves of an opportunity to 
                  which may never recur, of propagating these valuable Animals.
          Mr Jarvis has allotted Sheep to the Prest & yourself—which are particularly designated, but he has desired that you shoud make a Choice out of the whole, if more agreable to you & to him. 
		  
          
            I have the honor to be, with due Consideration and Respect, Sir Your most Obt Servt
            
                  
               J H: Hooe
          
        